Citation Nr: 0303636	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 26, 1985, rating decision in that it assigned a 50 
percent rating for post-traumatic stress disorder (PTSD).

2.  Whether there was CUE in the November 26, 1985, rating 
decision in that it did not consider entitlement to a total 
rating based on individual unemployability (TDIU).  

3.  Whether there was CUE in a February 2, 1990, decision to 
reduce the rating for PTSD to 30 percent.

4.  Whether there was CUE in a June 18, 1991, decision 
terminating compensation payments due to a failure to report 
for a required examination.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971.  This case comes before the Board of Veterans' 
Appeals (Board) from September 2000 and November 2000 rating 
decisions by the Reno, Nevada, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In correspondence dated 
in September 2001 the veteran withdrew his appeal as to the 
issues of entitlement to service connection for left leg 
laceration, left wrist injury, and concussion with headaches 
and entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic constipation.  In correspondence dated in April 2002 
he withdrew an appeal as to the matter of whether there was 
CUE in a decision to deny compensation for chronic 
constipation under 38 U.S.C.A. § 1151.

In May 2000 the veteran perfected an appeal as to the matter 
of entitlement to a permanent and total disability rating 
(without future VA re-examination).  However, in an August 
2000 rating decision the RO found that the veteran's PTSD, 
rated 70 percent, and his TDIU (effective from November 30, 
1998), were permanent in nature.  It was noted that the 
determination was considered a full grant of the benefits 
sought on appeal as to that matter.  Therefore, the issues 
listed on the title page of this decision are the only 
matters remaining for appellate review.

The veteran's correspondence has raised further claims of CUE 
in rating decisions in December 1985, July 1986, January and 
February 1987, November 1988, February 1990, and June 1991.  
In June 2002 correspondence, he raised the issue of CUE in 
the November 1985 rating decision in failing to assign a 
permanent and total rating for PTSD.  These matters have not 
been addressed by a specific adjudication or developed for 
appellate review; they are referred to the RO for appropriate 
action.





FINDINGS OF FACT

1.  It is not shown that the correct facts as they were known 
at the time of the November 26, 1985, rating decision which 
assigned a 50 percent rating for PTSD were not before VA or 
that statutory or regulatory provisions extant at that time 
were incorrectly applied.

2.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the November 26, 1985, 
rating decision which did not consider entitlement to TDIU.

3.  It is not shown that the correct facts as they were known 
at the time were not before VA or that statutory or 
regulatory provisions extant at the time were incorrectly 
applied in a February 2, 1990, decision which reduced the 
rating for PTSD to 30 percent.

4.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied in the June 18, 1991 decision to 
terminate compensation benefits due to the veteran's failure 
to report for a required examination.


CONCLUSION OF LAW

1.  There was no CUE in the November 26, 1985, rating 
decision's assignment of a 50 percent rating for PTSD.  
38 C.F.R. § 3.105 (2002).

2.  There was no CUE in the November 26, 1985, rating 
decision in that it did not consider entitlement to TDIU.  
38 C.F.R. § 3.105 (2002).

3.  There was no CUE in a February 2, 1990, decision's 
reduction of the rating for PTSD to 30 percent.  38 C.F.R. 
§ 3.105 (2002).

4.  There was no CUE in the June 18, 1991, decision to 
terminate compensation payments due to the veteran's failure 
to report for a required examination.  38 C.F.R. § 3.105 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In Livesay v. Principi, 15 Vet. App. 165, 
179 (2001), however, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA does not apply to 
CUE cases.  Accordingly, the Board finds that it may proceed 
with the adjudication of this case.

Factual Background

On September 3, 1985, the Waco, Texas, RO received the 
veteran's application for VA benefits requesting service 
connection for PTSD.  He noted he was unemployed and that he 
had last worked in December 1982.  In support of his claim, 
he submitted copies of service medical records dated in June 
1970 which noted he had been in an aircraft accident which 
involved hostile fire and that this was the third such 
incident for him.  A September 1970 report was also submitted 
indicating the veteran had been treated for conversion 
reaction and amaurosis.  

On September 17, 1985, the Waco RO received a copy of a VA 
discharge summary showing the veteran had been hospitalized 
from July 1, 1985, to August 14, 1985.  The diagnoses 
included alcohol dependence and PTSD.  It was noted that the 
veteran had been interviewed by a ward physician regarding 
PTSD and his wartime experiences in Vietnam and that 
psychological testing and personality evaluations had been 
completed during the hospital course.  It was also noted that 
he was treated with routine detoxification and that while he 
reported he had been unable to work for 2 years, he appeared 
to be employable from a psychiatric standpoint.  At the time 
of discharge he was alert, orient, cooperative, and coherent.

On September 26, 1985, the Waco RO received the veteran's 
available service medical records from the National Personnel 
Records Center (NPRC).

VA psychiatric examination in October 1985 based upon a 
complete review of the veteran's VA hospital chart, his 
claims file, and a clinical interview included Axis I 
diagnoses of PTSD and episodic alcohol abuse, by history, in 
remission.  An Axis IV diagnosis was moderate, 
unemployability and PTSD symptoms and an Axis V diagnosis 
noted the veteran had a poor adjustment level for the past 
year.  The examiner noted the veteran was currently 
unemployed and had recently undergone treatment at a VA 
hospital for episodic alcohol abuse and depression with 
suicidal ideation.  It was noted he appeared on time for the 
interview dressed in clean, neatly kept clothing.  He spoke 
in a clear voice with somewhat rapid, mildly pressured 
speech.  He was very animated, standing throughout the 
interview and pacing and gesturing with his arms and hands.  
He was alert, oriented to all spheres, and was cooperative as 
long as he was not interrupted.  His mood was agitated and 
angry with a generally corresponding affect.  His memory 
appeared precise and detailed at all levels and his judgment 
was impacted by his suspicion, anger, depression, and 
distrust of the "system."  His thought process was logical 
and goal oriented with excessive detailing.  His thought 
content appeared free of delusions or hallucinations.  There 
was a total preoccupation with Vietnam and his rumination 
over the meaning of those experiences.  He denied any present 
suicidal ideation but described sleep disturbance, diminished 
appetite, social withdrawal, and sexual apathy.  

It was noted the veteran admitted episodic alcohol abuse in 
what he described as an attempt to relieve his depression and 
memories of Vietnam.  He denied any homicidal ideation, but 
the examiner noted he did have some paranoid-like thinking 
about Vietnam and his experiences there.  The veteran was 
estimated to be of high average intelligence and had access 
to those abilities.  It was also noted that he had been very 
active socially before service and that he felt his present 
disability was related to a 1970 helicopter crash in which a 
crew member was killed.  The examiner stated the veteran 
described symptoms of startle response, total distrust for 
the United States system, chronic unemployability for the 
past 2 years, social instability, easy agitation and 
depression, sleep disturbance with Vietnam nightmares, 
hypervigilance at home and in public, and a feeling that 
somehow the system was out to get him.  

In a November 26, 1985, rating decision the Waco RO granted 
service connection for PTSD, rated 50 percent, and 
prostatitis, rated 0 percent.  VA medical evidence was 
summarized in the decision but no reasons and bases were 
provided to explain how the compensation level for PTSD was 
determined.  The veteran was notified of the decision and his 
appellate rights by correspondence dated December 6, 1985.  

In June 1986 the veteran notified the Waco RO that he had 
been admitted to a VA medical facility for treatment of a 
service-connected disorder and requested the records of that 
treatment be obtained for consideration of an increased 
rating.  

On July 3, 1986, the Waco RO received a copy of a VA 
discharge summary showing the veteran had been hospitalized 
from June 13, 1986, to June 18, 1986.  The diagnoses included 
episodic alcohol abuse and PTSD.  The veteran reported he 
drank 12 beers and found himself nude and yelling in his 
bathtub.  He was brought to the facility by police.  The 
examiner noted the veteran was neat, but smelled of alcohol.  
His conversation was rambling and tangential.  He was labile, 
hyperactive, agitated, depressed, and had auditory and visual 
hallucinations.  There was evidence of paranoid and suicidal 
ideation.  His memory was intact and his judgment and insight 
were poor.  It was noted that the veteran was treated with 
detoxification over his 4 day admission.  Upon discharge, his 
prognosis was guarded, but he was competent to handle any 
money due him and could return immediately to his pre-
hospital activities.  

In a July 1986 rating decision the Waco RO confirmed the 50 
percent disability evaluation assigned for PTSD.  The veteran 
was notified of the decision and his appellate rights by 
correspondence dated August 4, 1986.
In September 1986 the veteran's representative requested the 
Waco RO obtain the veteran's current treatment records from 
the Mental health Clinic at the Temple VA Medical Center for 
his pending routine future examination.  

In an October 1986 VA Form 21-2545 the veteran noted that he 
had been treated for PTSD at the Temple and Waco VA Medical 
Centers in 1986 and that he had received Vietnam Vet Center 
counseling in January, June, and July 1986.  He stated that 
he experienced recurring and sometimes constant visions, 
dreams, nightmares, and flashbacks of his Vietnam experiences 
and that he had constant sleep and concentration problems 
with no attachment to American society.  An examination 
report noted that an attempt at conducting a general 
psychiatric examination had to be terminated prior to 
completion due to the veteran's behavior.  It was noted that 
because the examination was incomplete an opinion could not 
be provided and the examiner suggested that the veteran be 
provided an examination when he was not under the influence 
of medication and alcohol.  

On October 14, 1986, the Waco RO received VA medical records 
dated from July 1985 to June 1986.  A June 13, 1986, report 
noted the veteran was potentially a harm to himself and 
others and that arrangements were being made for a transfer 
to the Waco VA Medical Center.

In rating decisions dated in December 1986 and January 1987 
the Waco RO confirmed the 50 percent rating assigned for 
PTSD.  The veteran was notified of the decisions and his 
appellate rights by correspondence dated January 8, 1987.

In February 1987 the Waco RO received additional records 
related to the veteran's August 1985 and June 1986 VA 
hospital treatment.  The June 1986 report noted the veteran 
stated he wanted to kill himself.  The diagnoses included 
suicidal depression and PTSD.

In a February 1987 rating decision the Waco RO confirmed the 
50 percent rating assigned for PTSD.  The veteran was 
notified of the decision and his appellate rights by 
correspondence dated February 11, 1987.
In an October 1988 VA Form 21-2545 the veteran noted that he 
had been treated for PTSD at the Temple VA Medical Centers in 
1986 and 1987 and had received private psychiatric treatment 
in October and November 1987.  He stated that he experienced 
recurring and constant visions and nightmares of Vietnam that 
interfered with his sleep, that he had difficulty with close 
personal friendships, that he had difficulty in concentration 
and memory that interfered with his college studies, and that 
he felt a lack of interest and was unresponsive to most 
situations, persons, and authority figures.  He noted he had 
worked as a part-time bookkeeper since November 1986 and that 
his monthly wages were $70 to $75 with 2 to 3 months of time 
lost due to feelings of exhaustion, lack of energy, and 
occasional depression.

An October 1988 VA psychiatric examination report noted the 
veteran's old records and claims file were available for 
review and that he was being seen for periodic re-evaluation.  
It was noted that his chart and previous examination reports 
provided ample documentation of symptoms and signs of PTSD, 
including recurrent nightmares, flashbacks, "isolative" 
life style, and a continual paranoid suspiciousness of others 
around him.  The veteran reported that after service he had 
worked as a helicopter pilot for various oil companies in the 
United States and overseas and that he had been laid off in 
1982 due to a downturn in the oil business.  He stated he was 
presently attending a local college for a degree in business, 
majoring in accounting, and that he carried a low B average 
and enjoyed his courses.  

The examiner noted the veteran was alert and cooperative 
during the examination.  He was calm and engaging in manner 
with a friendly demeanor but that during discussion of 
emotionally stressful settings he displayed marked anger and 
had that demeanor in discussion of his Vietnam experiences.  
It was noted that the veteran related to the examiner in a 
trusting manner without the hostility described in the 
October 1986 examination report.  There was no evidence of 
psychomotor retardation or excitation.  He expressed himself 
in a logical, goal directed fashion without evidence of 
looseness of association, tangentiality, or 
circumstantiality.  He was without formal paranoid ideation.  
He described experiencing a flashback during the examination 
but the examiner stated he did not show evidence at that time 
of distraction, lack of contact with the examiner, or 
behavior consistent with a dissociative or hallucinatory 
episode.  The veteran denied suicidal or homicidal ideation.  
The diagnoses included chronic delayed PTSD and episodic 
alcohol abuse.  An Axis IV diagnosis noted mild current 
stressors and an Axis V diagnosis noted the veteran's current 
level of functioning was 70, which was also his highest level 
of functioning over the previous year.  The examiner stated 
it was clear the veteran had symptoms of PTSD which presented 
him with a significant social and occupational hindrance to 
functioning but that despite these continuing symptoms he had 
embarked upon a course that was keeping him productively 
occupied and that held promise for future productive 
activity.  The examiner found it significant that the 
veteran's long-term alcohol abuse was quiescent and commented 
that this was associated with his current high level of 
functioning.  

In a November 1988 rating decision the Waco RO confirmed the 
50 percent disability evaluation assigned for PTSD.  The 
veteran was notified of the decision and his appellate rights 
by correspondence dated November 22, 1988.

A January 1990 VA psychiatric examination report noted the 
veteran's VA hospital records and claims file were reviewed 
prior to evaluation.  It was noted that the veteran had 
graduated with a degree in accounting and was working for his 
mother's wholesale cosmetics business.  He reported that he 
continued to experience recurrent intrusive recollections of 
his traumatic experiences but volunteered that they were 
occurring less frequently, only once or twice per week.  The 
examiner stated the veteran could not specifically describe 
any diminished interest in significant activities or any 
feelings of estrangement from others and stated that he had 
no difficulty in remembering any important aspects of the 
trauma.  He tried to avoid activities and situations that 
recalled the trauma and described occasional bouts of 
insomnia.  There was no apparent evidence of hypervigilance, 
difficulty concentrating, angry outburst, or severe 
physiologic reactivity to events that symbolized or resembled 
his trauma.  

The examiner stated the veteran was of bright-normal 
intelligence, but that while there were no structured 
delusions or hallucinations he demonstrated a general air of 
litigious-type paranoia throughout the interview.  His speech 
was coherent and goal directed.  A clear cut thinking 
disorder could not be identified.  His mood was neutral, and 
his affect showed normal, appropriate wide swings consistent 
with his verbalizations.  His judgment was somewhat 
egocentric but not unreliable.  His insight was impaired as 
far as his laying blame on many things outside himself where 
his own emotional status was concerned.  The diagnoses 
included PTSD, by history, which was currently manifested by 
no more than mild symptoms.  An Axis V diagnosis noted the 
veteran's present and past year global functioning seemed to 
be quite good and was estimated as 85.  The examiner 
commented that the veteran's overall mental status and social 
adjustment appeared to be on the mend.  

In a February 1990 rating decision the Waco RO found the 
medical evidence demonstrated the veteran's PTSD had improved 
and reduced the rating to 30 percent.  The veteran was 
notified of this decision and his appellate rights by 
correspondence dated February 26, 1990.  

In correspondence dated March 1, 1990, the veteran stated he 
was not informed of the results of his recent VA examination 
or provided an update on his disability rating.  

VA records show the veteran failed to report for a scheduled 
VA compensation examination for PTSD in March 1991.  In 
correspondence dated April 15, 1991, the Waco RO notified the 
veteran of a proposal to terminate payments because he failed 
to report for a scheduled VA examination.  It was noted that 
if he was willing to report for the examination he should 
indicate so on an enclosed form.  In correspondence dated 
June 18, 1991, the Waco RO notified the veteran that his 
payments had been suspended effective July 1, 1991.  Although 
correspondence from the veteran listed his mailing address 
zip code as 76501, 76502, and 76505, all VA correspondence 
was sent using the 76501 zip code the veteran provided on his 
initial VA Form 21-526 in September 1985, and there is no 
indication of any mail having been returned as undeliverable 
to that address.

No subsequent correspondence from the veteran was received 
until November 30, 1998, when he requested his compensation 
claim be reopened.  In a September 1999 rating decision the 
Reno RO granted a 70 percent disability rating for PTSD and 
TDIU, effective from November 30, 1998.

In correspondence received in August 2000 the veteran, in 
essence, raised CUE claims in the initial November 26, 1985, 
rating decision as to his PTSD.  He reiterated his claims in 
subsequent correspondence and submitted numerous documents in 
support of his claims.  

CUE Claims

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  A finding of CUE 
requires that error, otherwise prejudicial, must be 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In Cook v. Principi, No. 00-7171 (Fed. Cir.) (Dec. 20, 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that a breach of a duty to 
assist cannot constitute CUE and that "grave procedural 
error" does not render a decision of VA non-final.  This 
decision, in pertinent part, overruled Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), to the extent that decision held 
the existence of a "grave procedural error" rendered a 
decision of the VA non-final.  The Federal Circuit Court, 
citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  

Whether there was CUE in a November 26, 1985, rating decision 
in that it assigned a 50 percent rating for PTSD.

The veteran claims CUE in a November 26, 1985, rating 
decision in that it failed to assign a higher evaluation.  He 
asserted his severe industrial impairment should have been 
assigned a 70 percent disability rating at that time.  He 
claims, in essence, that VA hospital summaries in 1985 and 
1986 mischaracterized his primary diagnosis as alcohol abuse 
and that VA medical staff and benefits personnel refused to 
examine photos, news articles, and statements offered as 
evidence of his severe PTSD combat stressors.  He notes a 
November 1, 1984, Subcommittee of the United States House 
Committee on Government Operations Report had found that many 
VA mental health professionals were skeptical that PTSD was a 
legitimate disorder and, thus, failed to provide adequate 
treatment for that disorder.  He states the report also 
revealed institutional biases within the VA PTSD claims 
process.  He cites case law including Fletcher v. Derwinski, 
Sabol v. Derwinski, Cleary v. Principi, and a February 3, 
1988, amendment to 38 C.F.R. § 4.132 as supporting his claim 
for at least a 70 percent rating.  He adds that the Waco RO 
should have known that his PTSD was more severe than 
indicated by a 50 percent rating because he had no friends, 
lived with his mother, had been unemployed since 1982, and 
had been referred to a VA PTSD treatment program for veterans 
with severe disabilities.  He claims that VA medical staff 
provided improper evaluations because of biases against 
persons with PTSD, Vietnam veterans, or him personally.  He 
also claims that his due process rights were violated by VA 
actions and, citing the Federal Circuit Court's prior 
decision in Hayre, that his rating involved grave procedural 
error.  

VA law applicable in November 1985 provided a 50 percent 
disability rating for PTSD when the ability to establish or 
maintain effective or favorable relationships with people was 
substantially impaired and when by reason of psychoneurotic 
symptoms reliability, flexibility, and efficiency levels were 
so reduced as to result in severe industrial impairment.  A 
70 percent rating was assigned when the ability to establish 
and maintain effective or favorable relationships with people 
was seriously impaired and when psychoneurotic symptoms were 
of such severity and persistence that there was a pronounced 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, when 
there were totally incapacitating psychoneurotic symptoms 
bordering on a gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy which resulted in profound 
retreat from mature behavior, or with a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(1985). 

Based upon the evidence and law existing at the time of the 
November 26, 1985, rating decision, the Board finds there was 
no CUE in that decision.  The evidence then of record 
included a VA hospital discharge summary noting that the 
veteran reported he had been unable to work for 2 years but 
that he appeared to be employable from a psychiatric 
standpoint.  The Board further finds that it is debatable 
whether or not the available medical evidence at that time 
would have warranted a rating higher than 50 percent for 
PTSD.  The October 1985 VA psychiatric examination report did 
not use any of the specific language provided in the General 
Rating Formula for Psychoneurotic Disorders, but did provide 
an Axis IV diagnosis that may reasonably be interpreted as 
indicating moderate unemployability and PTSD symptoms with no 
severe or pronounced impairment.  There is no indication in 
the November 26, 1985, rating decision that a lower 
evaluation was assigned because of alcohol abuse or a 
personality disorder.  As noted above, disagreement as to how 
the facts were weighed or evaluated is not CUE.  See Damrel, 
6 Vet. App. 242.

Under Cook v. Principi, supra, procedural error as the 
veteran alleges, regardless of degree, does not constitute 
CUE.  Furthermore, the Board finds the veteran's assertions 
that government studies and subsequent Court decisions 
support his claim that the initial rating was improper 
because of institutional biases and policies are unfounded.  
The Board finds Cook dispositive case law in this appeal 
insofar as grave procedural error is alleged.  There is no 
probative evidence indicating that the correct facts were not 
before VA or that statutory or regulatory provisions extant 
at the time were incorrectly applied in the 
November 26, 1985, decision.  The veteran's assertion of CUE 
as to this matter lacks legal merit and must be denied on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Whether there was CUE in the November 26, 1985, rating 
decision in that it did not consider entitlement to TDIU.

Here again, as with the claim above, the veteran asserts that 
grave procedural error and a breach of the duty to assist 
constituted CUE.  He states that in 1985 and 1986 the Waco RO 
had mailed him VA Forms 21-8764 indicating that he was not 
entitled to TDIU benefits or entitled to apply for TDIU 
benefits because his disability was solely of a psychiatric 
nature.  He states that the medical evidence or a review of 
his Department of Health and Human Services, Social Security 
Administration (SSA) or Internal Revenue Service records 
would have shown that he had been unemployable since 1982.  
He asserts that recommendations for long-term care at a VA 
PTSD treatment facility in 1985 and 1986 were indicative of 
unemployability.  However, there is no probative evidence 
indicating that the correct facts were not before VA or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied in the November 26, 1985, decision, and 
no specific error in fact or application of law is alleged .  
What the veteran does allege, here again, is that there was 
grave procedural error.  In accordance with the holding in 
Cook, supra, the Board finds the veteran's claim as to CUE 
based upon grave procedural error or a breach of the duty to 
assist must be denied because of the absence of legal merit.  

Whether there was CUE in a February 2, 1990, decision to 
reduce the rating for PTSD to 30 percent.

The veteran claims the February 2, 1990, decision to reduce 
the rating for PTSD to 30 percent involved CUE because the 
January 1990 VA examiner failed to follow correct and 
relevant procedure/provisions of the VA Physicians Guide and 
procedures of the APA DSM III-R, 3rd rev. (1989).  He claims, 
in essence, that the physician acted inappropriately and 
hostile to him because he had written a letter to his 
congressman in 1986 complaining about treatment he received 
at the Temple VA medical center.  He states he informed that 
examiner that he would not be continuing his college studies 
due to his totally severe PTSD symptoms and fear for personal 
safety.  He asserts the record in February 1990 included no 
new evidence to justify a rating reduction based upon one 
examination and that pertinent evidence had not been 
considered, including reports of his treatment at a Vietnam 
Vet Center, which should be considered as having been within 
VA's constructive receipt.

VA law applicable in February 1990 provided a 30 percent 
disability rating for PTSD when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people was substantially 
impaired and when psychoneurotic symptoms resulted in reduced 
initiative, flexibility, efficiency, and reliability levels 
as to produce a definite industrial impairment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (1989).

VA law also provided that ratings for diseases subject to 
temporary or episodic improvement, including psychoneurotic 
reaction, would not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warranted the conclusion that sustained improvement had been 
demonstrated.  See 38 C.F.R. § 3.344 (1989).  It was noted, 
however, that the provisions of § 3.344(a) and (b) applied to 
ratings that had continued for long periods at the same level 
(5 years or more) and did not apply to disabilities which had 
not become stabilized and were likely to improve and that 
reexaminations disclosing improvement, physical or mental, in 
those disabilities would warrant a reduction in rating.  See 
38 C.F.R. § 3.344(c) (1989).  

To the extent the veteran asserts error in the 
February 2, 1990, rating decision because VA failed to assist 
him by obtaining medical evidence and an adequate rating 
examination, the Board finds the claim must be denied because 
of the absence of legal merit.  See Cook v. Principi, supra.  
The Board also notes that the Court has held that the 
constructive notice rule did not apply to decisions prior to 
its formulation in 1992; therefore, medical records not 
actually of record in February 1990 cannot form the basis for 
a claim of CUE.  See Damrel, 6 Vet. App. at 246 (citing 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992), and 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)).  

As to the veteran's claim that the available medical evidence 
was insufficient at the time of the February 2, 1990, rating 
decision to warrant reduction, the Board notes that the 
October 1988 and January 1990 VA examination reports both 
showed improvement in the veteran's service-connected PTSD, 
and that, in any event, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) were inapplicable at the time of the 
February 2, 1990, rating decision because the veteran's 
disability rating had been in effect for less than 5 years.  
There is no probative evidence indicating that the correct 
facts were not before VA or that statutory or regulatory 
provisions extant at the time were incorrectly applied in the 
February 2, 1990, decision.  Consequently, the Board must 
find that the reduction in the rating did not involve CUE.  





Whether there was CUE in a June 18, 1991, decision 
terminating compensation payments due to failure to report 
for a required examination.

The veteran claims the June 18, 1991, decision to terminate 
compensation payments due to his failure to report for a 
required review examination in 1991 was CUE.  He states, in 
essence, that the reasons for his failure to report were the 
death of his grandmother and other personal obligations, the 
fact that the examiner he had been scheduled to see was a 
physician about whom he had written complaints and he feared 
he would not receive a fair examination, his having been 
distraught over the reduction of his rating in 1990, and the 
severity of his disability which caused him to avoid contact 
with VA.  He also indicated he may not have received 
notification of the scheduled VA examination because he had 
moved several times during that period.

VA law applicable in June 1991 provided that when a claimant 
failed to report for a reexamination and the issue was 
continuing entitlement, VA shall issue a pretermination 
notice advising the payee that payment for the disability or 
disabilities for which the reexamination was scheduled will 
be discontinued or, if applicable, reduced to a lower 
evaluation.  The claimant was to be allowed 60 days to 
indicate his or her willingness to report for a reexamination 
or to present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  See 38 C.F.R. § 3.655 
(effective December 31, 1990).

Based upon the evidence of record, the Board finds the June 
18, 1991, decision to terminate compensation payments due to 
failure to report for a required review examination in 1991 
was not CUE.  There is no probative evidence indicating that 
the correct facts were not before VA or that statutory or 
regulatory provisions extant at the time were incorrectly 
applied in the June 18, 1991, decision.  Although the record 
does not include a copy of correspondence notifying the 
veteran of the scheduled examination, he was provided an 
opportunity to indicate his willingness to report for an 
examination by April 15, 1991, correspondence proposing 
termination sent to his address of record.  There is no 
evidence the veteran notified VA of a reason for his failure 
to report or that he indicated any willingness to undergo an 
examination within the requisite time period identified in 
the April 15, 1991, correspondence.  As this correspondence 
was apparently not returned as undeliverable, the Board finds 
it was received by the veteran.  The Court has held that, in 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The 
Court has also held that the statements of a claimant, 
standing alone, are not sufficient to rebut the presumption 
of regularity in RO operations.  See YT v. Brown, 9 Vet. App. 
195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995).  


ORDER

The appeal to establish CUE in a November 26, 1985, rating 
decision in that it assigned a 50 percent rating for PTSD is 
denied.

The appeal to establish CUE in a November 26, 1985, rating 
decision in that it did not consider entitlement to TDIU is 
denied.

The appeal to establish CUE in a February 2, 1990, decision 
to reduce the rating for PTSD to 30 percent is denied.

The appeal to establish CUE in a June 18, 1991, decision 
terminating compensation payments due to a failure to report 
for a required examination is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

